TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 10, 2022



                                     NO. 03-22-00301-CR


                                   Jonathan Guia, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
 DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment of conviction entered by the trial court. Jonathan Guia has

filed a motion to dismiss the appeal. Therefore, the Court grants the motion, allows Jonathan

Guia to withdraw his notice of appeal, and dismisses the appeal. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.